Citation Nr: 0901461	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-28 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Honolulu, Hawaii



THE ISSUE


Entitlement to a compensable rating for erectile dysfunction.



ATTORNEY FOR THE BOARD



D. Bredehorst






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision by the Honolulu RO that granted service connection 
for erectile dysfunction, rated 0 percent.  The veteran had 
appointed as representative an organization that was not 
accredited.  By October 2008 letter he was advised of this 
fact and of the process for selecting an accredited 
representative, and was afforded time to respond.  While he 
requested a copy of his claims file, he has not designated an 
accredited representative.  Therefore, the Board assumes he 
has elected to continue pro se.


FINDING OF FACT

There is no visible deformity of the veteran's penis 
associated with his service connected erectile dysfunction 
and the glans penis is intact; he has been awarded, and 
receives, special monthly compensation (SMC) for loss of use 
of a creative organ. 


CONCLUSION OF LAW

A compensable rating for erectile dysfunction is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Codes (Codes) 7521, 7522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1)(including as revised effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Since the April 2005 rating decision that is on appeal 
granted service connection for erectile dysfunction and 
assigned a rating for the award, statutory notice had served 
its purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 
2005 letter and August 2006 statement of the case (SOC) 
provided notice on the "downstream" issues of entitlement to 
an increased initial rating, and an April 2007 supplemental 
SOC (SSOC) readjudicated the matter after additional 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The veteran has 
had ample opportunity to respond/supplement the record, and 
has indicated that he has no additional evidence to submit.  
He is not prejudiced by this process.

All evidence relevant to the veteran's claim has been 
secured.  The RO arranged for VA examinations.  The veteran 
has not identified any other pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  

II. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule does not provide a diagnostic code for 
rating erectile dysfunction (as the term applies in the 
instant case, i.e., the inability to maintain an erection) of 
itself.  Instead, such impairment is compensated by SMC at 
the statutory rate for loss of use of a creative organ in 
1114(k).  An April 2005 rating decision awarded the veteran 
SMC for loss of use of a creative organ..  A separate 
compensable rating may only be assigned if there is 
associated pathology that is compensable under the rating 
schedule.  The RO found no such pathology and, rating by 
analogy (See 38 C.F.R. § 4.20) under the Code considered most 
closely analogous in anatomical location assigned a 0 percent 
rating because the veteran did not have the pathology 
required for a compensable rating, i.e., penile deformity.

Code 7522 provides a 20 percent rating for loss of erectile 
power coupled with an identifiable deformity of the penis.  A 
20 percent rating is also warranted (under Code 7521) where 
there has been removal of the glans (head) of the penis.  See 
38 C.F.R. § 4.115b.

A 0 percent rating will be assigned when the symptomatology 
required for a compensable rating is not shown.  38 C.F.R. § 
4.31.

March 2003 to January 2005 VA treatment notes reflect 
treatment and complaints for erectile dysfunction.  

On January 2005 VA examination, the veteran reported that he 
was unable to have sex more than once a week, which was a 
sharp decline from the level of sexual activity he had before 
he had erectile dysfunction.  On examination, the penis, 
testicles, epididymis, and spermatic cord were normal, and 
there was no penile deformity.  

On November 2005 VA examination, the veteran complained of 
worsening erectile dysfunction.  

In September 2006, the veteran discussed his erectile 
dysfunction.  He reported that there was a marked shortening 
of his penis length over time.  On examination the penis 
shaft, scrotum, and testes were normal; there was no evidence 
of deformity.  

As the medical evidence has consistently shown that the 
veteran does not have penile deformity and that his glans 
penis is intact, he is not entitled to a compensable rating 
under Codes 7521 or 7522.  

The Board has considered whether staged ratings may be 
warranted; however, the criteria for a schedular compensable 
rating for erectile dysfunction (in addition to the awarded 
SMC) were not met for any period of the time under 
consideration.   Hence, staged ratings are not indicated.  

The Board has also considered whether referral of the case 
for extra-schedular consideration is indicated.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1).  There is no evidence showing or 
suggesting that the veteran's erectile dysfunction has 
required hospitalization, has caused any impairment for 
employment, or has caused impairment other than impotence 
(which is compensated by the SMC award).  Accordingly, 
referral for extraschedular consideration is not indicated.


The preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine does not apply; 
the claim must be denied.


ORDER

A compensable rating for erectile dysfunction is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


